

117 HR 5535 IH: Hispanic Military Officers Act
U.S. House of Representatives
2021-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5535IN THE HOUSE OF REPRESENTATIVESOctober 8, 2021Mr. Ruiz introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Comptroller General of the United States to draft a report identifying reasons for the low number of Hispanic officers and members of the Armed Forces in leadership positions, and recommendations to increase such numbers.1.Short titleThis Act may be cited as the Hispanic Military Officers Act.2.GAO report on low number of Hispanic leaders in the Armed ForcesNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committees on Armed Services of the Senate and House of Representatives a report containing the result of a study regarding—(1)the reasons for the low number of Hispanic officers and members of the Armed Forces in leadership positions; and(2)recommendations to increase such numbers.